Title: To James Madison from Edmond Kelly, [ca. 30] October 1817
From: Kelly, Edmond
To: Madison, James


SirColumbia Tennessee [ca. 30] Octr. 1817
It is almost unnecessary for me to mention that the diligence with which I am watched by the friends of England Caused that Inspection of all I write by which Traitors found themselves discovered. I find it has only encreased their Caution but not stopped their progress their hopes from recent promises of an Invasion seem to have encreased their Confidence. General perhaps Lord A Jackson has Declared the certainty of war his imperious Irritable ungovernable Temper scorning the rules of discretion & moderation impelled him to promulgate it this fiend of disaffection more violent in his passions than Arnold & is hostile to republicans is doing much evil. Orangemen alone are Eligible with him & the Nashville Ascendancy none else is countenanced or endured and a man of rank wealth and respectability a Col Campbell a Democrat and an officer in the Revolutionary war this day lost his cause which was Tried before a Traitor called Searcy or Judge Sercy and a Jury partly orangemen who refused to find Campbells grant for Military Service dated in 92 or 3 valid against a warrant of 1811. If I recollect right—Judges Sercy & White and Genl perhaps Lord A Jackson form a Trio of Traitors who deserve attention & is it to be suppozed 3 such men or 20 such backwoodsmen would have the audacity to Conspire the overthrow of the great & virtuous Republic of America if they only expected the Cooperation of England & the Harford Convention. I apprehend that much wisdom fortitude and penetration are necessary to discover the extent of the danger & to Counteract it—but as in Arnolds case a hasty censure endangered the life of Genl Washington & american Independence sure & secret Intelligence caution & prudence & deliberation should conduct the Councils of patriots—to subdue such dangers it is necessary to know them.
I do not like to dwell on the weakness of the country but a little attention to east Florida by a majority of Congress (not like Marr of this District orangemen) would be desirable & a purchase of it at double the value preferable to any aggression on Spain Direct or indirect—one Gibtr is sufft for England for unless all the republic from Savanna to Pittsburgh is abandoned you Cannot permitt her to occupy east florida—as to what I recommend respecting th⟨e⟩ Estabt of Manufactures of Cotton Woollen cloths Delf & Hardware it is unnecessary for me [to] argue to a Statesman that self preservation require them—british monopoly is the sword which murders freedom & what freeman would not break it—it is a good Example which others may follow—as my ruin is Identified with the success of british Intrigues I hope you will excuse this obtrusion of my sentiments I seek no confidence or Emolument & anxious only to defend myself no traitors Censures can affect your obt st
E Kelly
